EVERETT, Chief Judge
(concurring):
In my view, if a servicemember assaults someone with an intent to accomplish several results — for example, kill, rape, sodomize, and rob — the single assault cannot be multiplied into several crimes because several intents are simultaneously present. On the other hand, where there are separate acts, each accompanied by a different intent, more than one crime has been committed, even though the acts may follow one another without any appreciable interval of time. Since I do not understand the majority opinion to be at odds with my view, I concur.